Order filed January 17, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00947-CV
                                    ____________

                          VAN CUONG NGUYEN, Appellant

                                          V.

                          KIM TRANG NGUYEN, Appellee


                    On Appeal from the 345th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-FM-12-006576

                                     ORDER

      Appellant’s brief was due January 9, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 8, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM